    Case 1:18-cv-05820-DLC-KNF Document 118 Filed 09/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
MAMBU BAYOH,                           :               18cv5820(DLC)
                                       :
                         Plaintiff,    :                    ORDER
               -v-                     :
                                       :
AFROPUNK LLC, MATTHEW MORGAN and       :
JOCELYN COOPER, individually,          :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X
DENISE COTE, District Judge:

     A jury trial having been scheduled in this case, it is

hereby

     ORDERED that parties ensure that all trial participants,

including witnesses, comply with the Southern District of New

York’s Fourth Amended Standing Order entitled In re

Coronavirus/COVID-19 Pandemic (M-10-468), entered June 12, 2020,

and other SDNY COVID-19-related orders that govern entry into

and behavior within SDNY courthouses.       These materials may be

found at: https://www.nysd.uscourts.gov/covid-19-coronavirus.

     IT IS FURTHER ORDERED that parties are responsible for

informing themselves of any modifications to SDNY COVID-19-

related rules and procedures and adhering to all current rules

and procedures for the duration of the trial.




                                    1
    Case 1:18-cv-05820-DLC-KNF Document 118 Filed 09/29/20 Page 2 of 2




     IT IS FURTHER ORDERED that a failure to comply may result

in the imposition of sanctions or other appropriate relief in

the circumstances.



Dated:    New York, New York
          September 29, 2020




                                    2
